Citation Nr: 1607186	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from May 8, 2006, to October 4, 2009; in excess of 50 percent from December 1, 2009, to June 20, 2013; and in excess of 70 percent as of June 21, 2013, excluding periods of temporary total 100 percent disability ratings.  

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 5, 2010. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals  (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned an initial 30 percent rating for PTSD, effective May 8, 2006. 

Following that initial rating action, temporary total ratings have been assigned from February 5, 2007, to March 31, 2007; from June 23, 2008, to July 31, 2008; from October 5, 2009, to November 30, 2009; and from July 12, 2010 to August 30, 2010, based on hospitalization pursuant to 38 C.F.R. § 4.29. Therefore, the Board's consideration of the claim for initial higher ratings excludes these time periods for which temporary total ratings were in effect.

A March 2010 rating decision assigned a 50 percent rating, effective December 1, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2011, the Veteran and his wife testified during a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of the hearing is associated with the claims file.

In September 2011, and most recently, in July 2013, the Board remanded these matters for additional development.  Also, at the time of the July 2013 Board remand, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was also remanded.  A May 2014 rating decision granted entitlement to TDIU was granted, effective May 5, 2010, and assigned a 70 percent rating for PTSD, effective June 21, 2013.  As that award did not represent a total grant of benefits sought on appeal, the claims for increase for PTSD, and for TDIU prior to May 5, 2010, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Since the May 8, 2006, effective date of the grant of service connection, the Veteran's PTSD has been manifested by ongoing symptoms of severe sleep impairment, depression, anxiety, irritability and angry outbursts, recurrent nightmares, periodic homicidal ideation, intrusive recollections, flashbacks, social isolation, panic attacks, exaggerated startle response, restricted social functioning, avoidance behaviors, helplessness, hopelessness, and emotional detachment from others; such symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.

2.  The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected PTSD has made him unable to secure or follow a substantially gainful occupation prior to May 5, 2010, and as of May 8, 2006. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but not higher, for PTSD, from the May 8, 2006, effective date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU prior to May 5, 2010, have been met as of May 8, 2006.  38 U.S.C.A. § 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a May 2006 and a May 2010 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2015). When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's PTSD has been assigned a 30 percent from May 8, 2006, to October 4, 2009; a 50 percent rating from December 1, 2009, to June 20, 2013; and a 70 percent rating as of June 21, 2013, excluding several periods of temporary total ratings, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266   (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

The pertinent evidence includes a June 2005 VA mental hygiene record noting that the Veteran reported he had been having lots of nightmares about his past military experiences and he was easily angered.  He was currently living with his wife.  His interests and hobbies included gardening with a neighbor, woodworking, working on a 1956 Ford truck, and hunting with friends.  His symptoms included panic attacks, sleep problems due to nightmares relative to seeing dead bodies, he was tearful as he talked about all the dead bodies he loaded.  He had a lot of anger when driving.  He denied any desire to harm self or others.  A GAF score of 60 was assigned.  

A June 2005 VA clinic record notes that the Veteran's wife called to discuss that she was concerned about his memory.  He did not seem to be focusing.  The Veteran agreed that he had difficulty concentrating.  His mood was a little depressed.  He could not remember small things.  The Veteran completed a Beck Depression Inventory and scored 30, which was moderate depression.  His sleep and appetite were fair.  He denied any suicidal or homicidal ideation and hallucinations.  On examination, the Veteran was casually dressed with fair hygiene and grooming.  His mood appeared to be depressed and his affect was congruent with mood.  Insight and judgment were fair.  He was assessed with depression and  memory changes, and a GAF score of 63 was assigned.  

October 2005 VA medical records note that the Veteran stated overall he was not feeling really doing great, but just fair.  He got nervous, irritated and angry easily.  Objective findings noted that his grooming and hygiene were good.  No anxiety or distress noted.  Speech was clear and relevant.  No hallucinations were reported.  The Veteran was still having difficulty with memory, asking if he had a CT scan, which in fact, he did.  His mood varied depending on the day.  He worries a lot, and was frustrated.  He had been working, helping his son build a garage, and had been frustrated with contractors.  He had some anger.  He slept about five to six hours.  He stated that every night when he went to bed he had images of a C-130 and body bags being loaded.  There were no suicidal or homicidal ideations, and no auditory or visual hallucinations.  Objective findings noted that the Veteran was well kempt.  His mood appeared to be depressed and affect was congruent.  Thought content did not appear to be psychotic or dangerous.  Insight and judgment into illness were fair.  Cognitive function appeared intact.  The assessment was PTSD, depression, and memory changes.  A GAF score of 55 was assigned.  

April 2006 and May 2006 VA medical records note that the Veteran slept better with medication.  He was irritable, lost his temper, and was anxious and nervous.   He preferred to be alone with occasional times of hopelessness and helplessness.  He was jumpy and easily startled.  The Veteran had difficulty concentrating and paying attention.  He stated that he socialized with people depending on the day.  His energy level was low.  When he got ready for bed, he experienced intrusive thoughts.   The Veteran had been making several trips to visit two granddaughters.  His mood was dysthymic and affect was restricted.  The Veteran was casually dressed with good hygiene.  He was assessed with PTSD and major depressive disorder and a GAF of 55 was assigned.  

An August 2006 VA hospital discharge record notes that the Veteran was totally disabled and unemployable as a result of PTSD.  His PTSD symptoms remained severe and any minimal levels of stress when he is exposed to will aggravate his PTSD condition further and his condition with deteriorate further.  He had been advised to avoid situations of stress as much as possible.  

A July 2007 VA PTSD examination report shows that the Veteran stated that he loaded body bags in service and that it still haunted him.  He had nightmares and felt something would happen with symptoms of fear prevailing at times.   He could not concentrate and got depressed, anxious, irritable, snappy, and angry.  The older he got, the worse his situation became.  He did not watch television.  He did a lot of reading.  His mood was of lability, depression, anxiety, and agitation.   He had been married for twenty-four years.   He got a little paranoid from time to time.  On mental status examination, he was neat and tidy.  His mood was dysphoric and he was oriented to time, date, place and person.  He was a little guarded and suspicious.  There was no evidence of psychosis or thought disorder.  Cognition was intact, despite the Veteran's complaints of memory problems which were felt to be due to anxiety.  There were no hallucinations.   Insight, judgment, and impulse control seemed to be fair.  Daily functioning included doing a little gardening and reading.  He went to church and did some wood work.  His home situation was poor and was further compounding his anxiety and depression.  The diagnosis was PTSD and a GAF score of 50 to 55 was assigned.  

A July 2007 VA mental health record shows that the Veteran's son was home and his mood had improved significantly.  Things were not going well with his wife.  The Veteran was getting ready to leave on a weeklong trip with his son.  On examination, the Veteran was alert and oriented times four.  His mood was dysthymic and affect was restricted.  He was not currently a danger to himself or others.  He was assessed with PTSD and depression and a GAF score of 54 was assigned.  

A November 2009 PTSD hospital discharge note shows that the Veteran continued to report chronic symptoms including nightmares, flashbacks of body bags, guilt, depression, anger, anxiety, panic attacks, insomnia, severe isolation, and avoidance of trauma-related stimuli.  He felt haunted by nightmares that he felt made no sense and he awoke terrified.  His survivor's guilt increased exponentially for days after his nightmares, which then limited his functioning.   He was assigned a GAF score of 35 on discharge.  

In a July 2010 letter, the Veteran's wife described the Veteran as aloof, uncaring, cold, emotionless, failing to express love towards her, detached, distancing himself from others, having low self-esteem, having angry outbursts, lacks self-control, disorganized, unmotivated, appeared to be hopeless, lacked concern about his personal appearance and hygiene, had significant sleep impairment, had difficulty being in crowds, was uncomfortable when people were too close in proximity to him, isolating when he was stressed, loud noises made him jumpy, was easily startled, was not responding well to authority, had avoidance behaviors, had memory problems, and had difficulty concentrating.  The spouse also described instances in which the Veteran indicated he had homicidal ideations toward her.  

A January 2011 VA medical record notes that the Veteran went to California to visit his son.  His PTSD was not better, and in fact, was worse.  He had a lot of nightmares, fights going to sleep, had daily flashbacks, and avoided crowds.  Mental status examination found that the Veteran was oriented.  His mood was anxious with mild depression and no suicidal, homicidal or auditory or visual hallucinations.  He showed an exaggerated startle response and diminished concentration and attention.  His speech was a bit impoverished.  The assessment was chronic PTSD.  In the VA physician's opinion, the Veteran was not a candidate for employment.  He had depression and chronic PTSD.  He did not do well under stress.  He showed decreased concentration and attention.  If threatened, he could lash out and be a harm to himself and to others.  The examiner did not recommend the Veteran for employment, at that time or in the foreseeable future.  

During the March 2011 Board hearing, the Veteran testified that he had flashbacks during the day and night, and they woke him from his sleep.  He had difficulty sleeping, his mind raced, and often came back to reliving his exposure to body bags in service.  He felt nervous and had panic attacks every day.  With regard to isolation, the Veteran preferred to stay home, or sat in the vehicle while his wife was in a store.  He indicated that he felt stress around a lot of people he did not know.  He had survivor's guilt.  His wife testified that the Veteran was usually withdrawn and sometimes really angry.  The Veteran described having angry outbursts.  His wife described the Veteran as having memory impairment as to writing checks and not remembering that certain people had died.  His wife also described an incident in which the Veteran kicked his grandson's puppy.  

A September 2011 VA mental health record notes that the Veteran continued to have marital problems.  His PTSD had been rather bad lately.  He remained mistrustful of others, frequently had nightmares and flashbacks, and avoided topics of war.  

A June 2013 VA examination report shows that the Veteran continued to think about Vietnam on a daily basis and about the bodies from C-130 aircraft.  He had intrusive thoughts and flashbacks and nightmares three to four times per month.  He slept about six hours and was up and down.  He reported avoidance behaviors, hypervilance with loud sounds, and panic attacks more than once per week.  He had difficulty around crowds, felt depressed with decreased energy and interest in activities and felt suicidal ideations, most recently about three weeks ago, but no intent or plan to hurt himself.  He had homicidal ideations in the past, but not at that time.  He was easily agitated.  After his mother's death in 1995, he had not been close to his siblings.  He liked to read, garden, and went hunting a couple of times a week.  When he went out, he did not socialize.  On mental status evaluation, he had a dysthymic look with flat affect.  He reported problems with memory and concentration.  The Veteran felt nervous quite a bit, and depressed.  The diagnosis was PTSD and major depressive disorder.  A GAF score of 40 was assigned.  The examiner stated that the Veteran had symptoms of PTSD relating to intrusive thoughts which had increased quite a bit and he thought about it and got upset about it.  He felt like it was the first day that he had been watching body bags.  He continued to dream about it.  He had anxiety, nervousness, panic attacks, with secondary depression with hopeless and helpless feelings, and fleeting suicidal ideations.  Also, he had major depressive disorder secondary to PTSD.  As far as the Veteran's extent of functional impairment, it was moderate to severe affecting him moderately to severely with any physical or sedentary employment and in combination with other service-connected disabilities, including diabetes mellitus with lower extremity peripheral neuropathy and hypertension, it affects him severely with any functional or sedentary employment.  As far as the Veteran s level of occupational and social impairment with regards to all mental diagnoses, there was present social impairment with deficiencies in most areas such as work school family relationships.  Judgment, thinking, mood, and in combination with other service-connected disabilities, it was total occupational and social impairment.  

A February 2014 VA medical record notes that the Veteran's mood had improved somewhat after an increase in medication.  He was alert and oriented times three, dressed casually, and well groomed.  His mood was calm with full affect.  Speech was clear and logical.  There was no evidence of delusions or hallucinations.  

A May 2014 VA medical record notes that the Veteran felt like he had a lack of energy.  He had not had any motivation to work on his car and had not ridden his motorcycle.  His mood was depressed with a narrow range of affect.  Recent and remote memories were intact.  His attention and concentration were fair.  Judgment and insight were good.  He had good grooming and speech was clear.  The assessment was chronic PTSD.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms of PTSD have more nearly approximated the criteria for an initial 70 percent rating, but not higher, from the May 8, 2006, effective date of the grant of service connection. 38 C.F.R. § 4.7  (2014).

In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD. Mauerhan v. Principi, 16 Vet. App. 436   (2002).

Since the May 8, 2006, effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested primarily manifested by ongoing symptoms of severe sleep impairment, depression, anxiety, irritability and angry outbursts, recurrent nightmares, periodic homicidal ideation, intrusive recollections, flashbacks, social isolation, panic attacks, exaggerated startle response, restricted social functioning, avoidance behaviors, helplessness, hopelessness, and emotional detachment from others.  The symptoms also required multiple periods of inpatient treatment.  The Board finds that the Veteran's symptomatology throughout the appeal has been consistent with and more nearly approximated occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the May 8, 2006, effective date of the grant of service connection. 

The Board notes that while the GAF scores assigned prior to the June 2013 VA examination ranged from 50 to 63, suggesting that a higher rating may be warranted, the descriptions of the Veteran's symptomatology since the May 8, 2006, effective date of the grant of service connection are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).

However, the Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for a 100 percent rating at any period of this appeal.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented.  The Veteran even socialized to a limited extent, with his son and one friend.  Therefore, he was shown to be able to be around other people, even if to a limited degree, and with some discomfort. Therefore, the Board finds that total social impairment has not been shown.  The Veteran has maintained a marriage and a relationship with his son.  Therefore, total social impairment is not shown.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating. 

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since service connection was established.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).  While the evidence shows that he has been hospitalized for PTSD, he has received temporary total ratings for those periods.  There is no objective evidence showing that his PTSD has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for his PTSD is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

In light of the assignment above of 70 percent for PTSD effective May 8, 2006, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) as of May 8, 2006.  The remaining question is whether the Veteran's service-connected PTSD cause him to be unable to secure or follow a substantially gainful occupation prior to May 5, 2010. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361   (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361   (1993).

In this case, in an August 2006 VA hospital discharge record, it was noted that that the Veteran was totally disabled and unemployable as a result of his PTSD condition.  The examiner explained that the Veteran's PTSD symptoms remained severe and any minimal level of stress that he was exposed to would aggravate his PTSD condition further and his condition with deteriorate further.   Further, the Veteran had been specifically advised to avoid situations of stress as much as possible.  A November 2009 PTSD hospital discharge note shows that the Veteran had survivor's guilt that increased exponentially for days after his nightmares, which then limited his functioning.   The Veteran and his wife have reported that the Veteran has significant difficulty with memory and concentrating, and that he has an inability to control his irritability and angry outbursts.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record strongly suggests that the Veteran's PTSD symptoms are significant enough to preclude him from securing or following a substantially gainful occupation for the period prior to May 5, 2010, and as of the May 8, 2006, date that service connection was established for PTSD.  The record indicates that he cannot handle stress due to PTSD and that some of his PTSD symptoms limit his everyday functioning, essentially eliminating sedentary and physically active jobs.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that for the period prior to May 5, 2010, the criteria for a TDIU are met as of May 8, 2006.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD, effective May 8, 2006, is granted. 

Entitlement to TDIU as of May 8, 2006, but not earlier, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


